Grice, Justice.
This appeal is from (1) the dismissal of a petition filed in the Superior Court of Sumter County seeking mandamus to compel the Judge of the State Court of Sumter County to rule upon the appellant’s extraordinary motion for new trial and (2) from the refusal of the judge of the superior court to disqualify himself from presiding in the mandamus proceeding.
The appellant was convicted of the offense of abandonment of minor children. His motion for new trial was dismissed, and his appeal to the Court of Appeals therefrom was dismissed for lack of prosecution. His petition for the writ of habeas corpus was denied and this court affirmed. See in this connection, Bush v. Chappell, 225 Ga. 659 (171 SE2d 128).
Subsequently, he served the sentence which had been imposed upon him.
Thereafter he filed a second motion for new trial, and to set aside the judgment and sentence. Upon refusal of the Judge of the State Court of Sumter County to entertain such motion, the appellant filed the instant application for mandamus and a motion to disqualify the judge.
Submitted July 13, 1971
Decided September 8, 1971.
Earl Bush, pro se.
Eugene Horne, for appellee.
Under the circumstances, to wit, failure to effect appeal from denial of the prior motion for new trial, mootness, and for other reasons not necessary to state here, the petition for mandamus was properly dismissed. It follows that denial of the motion to disqualify was likewise proper.

Judgments affirmed.


All the Justices concur.